DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Amendment filed on January 25, 2011, claims 1-20 are pending. No amendments are made. 

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Applicant argues that the Krasnov reference (US 2018/0136755 A1) does not disclose the elements of independent claim 1 (along with independent claims 9 and 15), particularly that of “a capacitive touch sensor comprising: a first substrate comprising:…a first electrode, and a second electrode”.
Specifically, it is contended that since the cited coating 41 of Krasnov is preferably deposited on the glass substrate 40 (Fig. 7 of Kransov) rather than the glass substrate 200, the cited first substrate (glass substrate, #200) does not comprise the first and second electrodes. (Pgs. 4-5 of Remarks). Applicant also contends that the Office improperly used a single element of the coating 41 to teach separately listed claim elements of “a first electrode”, “a second electrode” and “a conducting member” (Pgs. 4-5 of remarks), and that such a mapping is against the tenets of case law. 
The Office respectfully disagrees with the above conclusions. First, Krasnov teaches a first substrate (Fig. 7, glass substrate, #200) as part of a stacked touch structure that includes first and 


    PNG
    media_image1.png
    381
    430
    media_image1.png
    Greyscale

Although the cited section does mention the coating being preferably deposited on glass substrate 40, the electrodes do not have to be directly patterned on the cited bottom substrate 200 in order to read upon the element as claimed. Furthermore, even taken arguendo that the bottom substrate must be the “first substrate” with the coating directly patterned on it, alternatives show that the glass substrate 40 can also function as the bottom substrate (Fig. 16; Detailed Description, [0116]; coating 41 deposited on 40). Furthermore, it is described  that the coating 41 can be used in any of the  (Detailed Description, [0116]; “Meanwhile, FIG. 16 is a cross sectional view of a capacitive touch panel according to another example embodiment of this invention, including the transparent conductive coating pattern 41 according to any of FIG. 2, 3, 4, 7, 8, 9, or 10 on surface #3, and an additional functional film 300 provided on the surface adapted to be touched by a user”). Fig. 16 is replicated below as an alternative mapping to show the substrates 40 and 200 can be flipped around structurally.  



    PNG
    media_image2.png
    341
    533
    media_image2.png
    Greyscale

Next, Applicant alleges that using coating 41 to read upon the elements of “a first electrode”, “a second electrode” and “a conducting member” is improper and against the tenets of established case law. (pg. 4 of remarks). The Office agrees with the stated holding that where an element lists elements separately, there is a clear implication that those elements are distinct components of the invention.  However, coating 41 is NOT only a single element, and it is explicitly comprised of many layers (Figs. 4A-4G; Summary, [0002], “Example embodiments of this invention relate to a multi-layer conductive coating that is substantially transparent to visible light, contains at least one conductive layer comprising silver that is sandwiched between at least a pair of dielectric layers, and may be used as an electrode and/or conductive trace in a capacitive touch panel”). While the conductive layer is the portion that reads upon “a conducting member”, the row and column electrodes are the portion that read upon “a first electrode” and “a second electrode” (Fig. 3A, Detailed Description, [0049-0051]). Based on this, it is clear from the mapping that all the elements of the claimed invention have been anticipated, and the Examiner had set forth the proper paragraphs to explicitly delineate the teachings.   
For the foregoing reasons, the rejection grounds are maintained for all claims 1-20. The remaining claims are met with the same additional references and rationale, if necessary, as set forth in the previous Office Action. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasnov et al., United States Patent Application Publication No. US 2018/0136755 A1.

Regarding claim 1, Krasnov discloses capacitive touch sensor (Abstract), comprising: 
a first substrate (Fig. 7, glass substrate, #200; Detailed Description, [0071]) comprising: 
(Detailed Description, [0126]) comprising: 
a first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); and 
a second electrode capable of forming a capacitance with the first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); 
a second substrate arranged adjacent to the first substrate (Fig. 7, glass substrate, #40); and  

a  conducting member  extending from the second substrate toward the first substrate, and comprising a first end in direct contact with the second substrate, an opposing second end separated from the second substrate (Fig. 7, coating, #41; Detailed Description,. [0071], “In the FIG. 7 embodiment, one or more of the row electrodes, column electrodes, and traces may be formed from coating 41 on the surface of the glass substrate 40 opposite the finger, and the touch panel (20, 30 or 50) may be adhered to the LCD panel via an index-matching adhesive layer 85. The LCD panel includes first and second substrates (e.g., glass substrates) 100, 200 with a liquid crystal layer 300 provided therebetween. In order to form a touchscreen, the touch panel 20, 30 may optionally be mounted on the LCD panel with a small air gap or bonded to the display with an index-matching adhesive 85”;coating is in direct contact with second substrate 40 and opposing [bottom] end  separated from second substrate)  and proximate to and separated from the first substrate by an air gap (Detailed Description, [0071], Fig. 7, air gap, #85; “It is noted that for the measurements taken for FIGS. 5-6 and 8(a)-(b), an air gap 85 was assumed so that the coating 41 was adjacent an air gap 85. In air gap embodiments, the periphery of the substrate 40 supporting the coating 41 may be bonded to the liquid crystal panel via adhesive or any other suitable type of edge seal material.”), a dielectric material extending from the first end to the second end, and a conductive material directly adjacent to the dielectric material and extending from the first end to the second end (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”).

Regarding claim 2, Krasnov further discloses wherein the first substrate further comprises a light element (Fig. 7, liquid crystal layer, #300; since figure depicts liquid crystal panel as comprising both the liquid crystal layer300 and substrate 200, it is mapped that eh fist substrate 200 comprises a light element).  

(Detailed Description, [0114], "In bent glass applications, the glass or plastic substrate 40 may be bent for example via heat bending”).  

Regarding claim 4, Krasnov further discloses wherein the conductive material is formed on an exterior surface of the dielectric material (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”; See also Figs. 4A-4H; Examiner’s interpretation--based on BRI, it can be stated that the conductive silver layer is either on the exterior or interior surface of the dielectric material since the dielectric layer sandwich the silver layers within the embodiments of Fig. 4A-4H ).

Regarding claim 5, Krasnov further discloses wherein the dielectric material forms a singular, solid structure (Figs. 4A-4H; Detailed Description, [0045], dielectric layers are single solid structures as depicted in blocks).  


Regarding claim 8, Krasnov further discloses wherein the conducting member comprises a plurality of sub-members (Detailed Description, [0129] Figs. 14A-B, "Referring to FIGS. 14(a)-14(b), it has been found that the upper silver based layer 46 (solid line in FIG. 14(b)) in a double silver coating such as shown in FIG. 4(h) is more optically absorbent in the wavelength range of 800-900 nm, while the maximum absorption of the bottom silver layer 46 (dotted line in FIG. 14(b)) is shifted to shorter wavelengths. This differentiation allows a selective laser scribing of the two conductive silver based layers 46 either from one side (top of the stack, for instance) or from both sides--e.g., the stack side for the top silver and the glass side for the bottom silver layer.”).  

Regarding claim 9, Krasnov discloses capacitive touch sensor (Abstract), comprising: 
a first substrate (Fig. 7, glass substrate, #200; Detailed Description, [0071]) comprising: 
a mutual capacitive sensor (Detailed Description, [0126]) comprising: 
a first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); and 
a second electrode capable of forming a capacitance with the first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); 
 (Detailed Description, [0044-0047]; See also Fig. 2A; electrodes are around each other simultaneously in row/column format); 
a second substrate arranged adjacent to the first substrate (Fig. 7, glass substrate, #40); and
a conducting member arranged between the first substrate and the second substrate, and comprising a first end, an opposing second end  (Fig. 7, coating, #41; Detailed Description, [0071], “In the FIG. 7 embodiment, one or more of the row electrodes, column electrodes, and traces may be formed from coating 41 on the surface of the glass substrate 40 opposite the finger, and the touch panel (20, 30 or 50) may be adhered to the LCD panel via an index-matching adhesive layer 85. The LCD panel includes first and second substrates (e.g., glass substrates) 100, 200 with a liquid crystal layer 300 provided therebetween. In order to form a touchscreen, the touch panel 20, 30 may optionally be mounted on the LCD panel with a small air gap or bonded to the display with an index-matching adhesive 85”), a dielectric material extending from the first end to the second end, and a conductive material directly adjacent to the dielectric material and extending from the first end to the second end (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”; See Figs. 4A-4H); wherein: - Page 3 -Serial No. 16/415.035 Confirmation No. 3447 Response to Office Action dated August 5, 2020 Submitted September 29, 2020 
the first end of the conducting member is in direct contact with the second substrate  (Fig. 7, coating, #41; Detailed Description, [0071], coating is in direct contact with second substrate 40 and opposing [bottom] end  separated from second substrate); and
 the second end of the conducting member is in direct contact with one of the first electrode and the second electrode and is separated from the second substrate  (Fig. 7, coating, #41; Detailed Description, [0071], coating is in direct contact with second substrate 40 and opposing [bottom] end  separated from second substrate; coating contains the electrodes so is in direct contact with them).  

Regarding claim 12, Krasnov further discloses   wherein the dielectric material forms a singular, solid structure (Figs. 4A-4H; Detailed Description, [0045], dielectric layers are single solid structures as depicted in blocks) and wherein the conductive material is formed on an exterior surface of the dielectric material (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”; See also Figs. 4A-4H; Examiner’s interpretation--based on BRI, it can be stated that the conductive silver layer is either on the exterior or interior surface of the dielectric material since the dielectric layer sandwich the silver layers within the embodiments of Fig. 4A-4H ).

Regarding claim 13, Krasnov further discloses wherein the second substrate comprises a plastic material (Detailed Description, [0114], "In bent glass applications, the glass or plastic substrate 40 may be bent for example via heat bending”).  

Regarding claim 15, Krasnov discloses capacitive touch sensor (Abstract), comprising: 
a first substrate (Fig. 7, glass substrate, #200; Detailed Description, [0071]) comprising: 
a mutual capacitive sensor (Detailed Description, [0126]) comprising: 
a first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); and 
a second electrode capable of forming a capacitance with the first electrode (Figs. 4a-4h, Fig. 7, Detailed Description, [0071], “The coating 41 is preferably deposited on substantially the entirety of the major surface of the glass substrate 40, and then patterned to form the electrodes and/or traces”; See also Detailed Description, [0126] and Fig. 14); 
Detailed Description, [0044-0047]; See also Fig. 2A; electrodes are around each other in the same plane); 
a second substrate arranged adjacent to the first substrate, wherein the second substrate comprises a first plastic material (Fig. 7, glass substrate, #40; Detailed Description, [0114], "In bent glass applications, the glass or plastic substrate 40 may be bent for example via heat bending”); and
a conducting member comprising a first end, an opposing second end  (Fig. 7, coating, #41; Detailed Description, [0071], “In the FIG. 7 embodiment, one or more of the row electrodes, column electrodes, and traces may be formed from coating 41 on the surface of the glass substrate 40 opposite the finger, and the touch panel (20, 30 or 50) may be adhered to the LCD panel via an index-matching adhesive layer 85. The LCD panel includes first and second substrates (e.g., glass substrates) 100, 200 with a liquid crystal layer 300 provided therebetween. In order to form a touchscreen, the touch panel 20, 30 may optionally be mounted on the LCD panel with a small air gap or bonded to the display with an index-matching adhesive 85”), a dielectric material extending from the first end to the second end, and a conductive material directly adjacent to the dielectric material and extending from the first end to the second end (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”; See Figs. 4A-4H); wherein: - Page 3 -Serial No. 16/415.035 Confirmation No. 3447 Response to Office Action dated August 5, 2020 Submitted September 29, 2020 
the first end is adjacent to the first substrate and separated from the second substrate  (Fig. 7, coating, #41; Detailed Description, [0071], coating is in direct contact with second substrate 40 and opposing [bottom] end  separated from second substrate); and
 the second end is in direct contact with the second substrate  (Fig. 7, coating, #41; Detailed Description, [0071], coating is in direct contact with second substrate 40 and opposing [bottom] end  separated from second substrate).  

Regarding claim 17, this is met by the rejection to claim 7.

Regarding claim 18, this is met by the rejection to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view Koide, United States Patent Application Publication No. US 2018/0035540 A1.

Regarding claim 6, Krasnov discloses every element of claim 1 but does not explicitly disclose wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material.  
Koide, in a similar field of endeavor, discloses a capacitive touch sensor (Fig. 4, Detailed Description, [0054]) wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material. (Figs. 4-6, Detailed Description, [0079-0084], “In the example illustrated, the connecting material C is also in contact with each of an upper surface LT1 of the first conductive layer L1, an inner surface LS1 of the first conductive layer L1 in the hole VD, an inner surface 1115 of the insulating layer 111 in the hole VG, and the concavity CC, in the first substrate SUB1. The connecting material C includes a hollow HP in the holes VA, VB, VE, VD, and VG, and the concavity CC...In the example illustrated, the connecting material C is provided on the inner surfaces of the holes VA, VB, VE, VD, and VG, and the concavity CC, but the holes may be filled with the connecting material C to bury the inside of the holes VA, VB, VE, VD, and VG, and the concavity CC. The connecting material C is formed continuously between the first conductive layer L1 and the second conductive layer L2.”; See Detailed Description, [0054], “The sensor SS explained below is, for example, a capacitive sensor of a mutual-capacitive type, which detects contact or approach of an object, based on the variation in electrostatic capacitance between a pair of electrodes opposed via a dielectric.”).
It would have been obvious to one of ordinary skill in the art to have modified the conducting member of Krasnov to include the teachings of Koide in such a way to provide wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material. The motivation to combined these arts is to gain the advantages of increasing reliability of the touch sensing device through either insulation or connection of conductive layers (See Koide, Detailed Description, [0084-0085]).

Regarding claim 7, Krasnov further discloses wherein the conductive material is formed on the interior surface of the dielectric material  (Summary, [0009]; Detailed Description, [0045], “In certain example embodiments of this invention, there is provided a capacitive touch panel that includes a glass substrate 40; a multi-layer transparent conductive coating 41 supported by the glass substrate 40. The multi-layer transparent conductive coating 41 may include at least one conductive layer comprising silver 46, a layer 44 under the conductive layer comprising silver 46, and a dielectric layer comprising one or more of silicon nitride 50, tin oxide 49, titanium oxide 48, NiCrO.sub.x 47 and/or zirconium oxide 75 over the conductive layer comprising silver 46, a plurality of electrodes and a plurality of conductive traces, wherein the electrodes and/or the conductive traces of the touch panel are made of the multi-layer transparent conductive coating 41. A processor (including processing circuitry) may be provided for detecting touch position on the touch panel; wherein the electrodes, and the conductive traces may be formed substantially in a common plane substantially parallel to the glass substrate 40, and a plurality of the electrodes are electrically connected to the processor by conductive traces.”; See also Figs. 4A-4H; Examiner’s interpretation--based on BRI, it can be stated that the conductive silver layer 46 is either on the exterior or interior surface of the dielectric material since the dielectric layer sandwich the silver layers within the embodiments of Fig. 4A-4H ). 
Thus, it would have remained obvious to have combined Krasnov and Koide in the same manner as described in claim 6.

Regarding claim 10, Krasnov discloses every element of claim 9 but does not explicitly disclose wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material, wherein the hollow interior is substantially vertically aligned with the second electrode.  
Koide, in a similar field of endeavor, discloses a capacitive touch sensor (Fig. 4, Detailed Description, [0054]) wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material. (Figs. 4-6, Detailed Description, [0079-0084], “In the example illustrated, the connecting material C is also in contact with each of an upper surface LT1 of the first conductive layer L1, an inner surface LS1 of the first conductive layer L1 in the hole VD, an inner surface 1115 of the insulating layer 111 in the hole VG, and the concavity CC, in the first substrate SUB1. The connecting material C includes a hollow HP in the holes VA, VB, VE, VD, and VG, and the concavity CC...In the example illustrated, the connecting material C is provided on the inner surfaces of the holes VA, VB, VE, VD, and VG, and the concavity CC, but the holes may be filled with the connecting material C to bury the inside of the holes VA, VB, VE, VD, and VG, and the concavity CC. The connecting material C is formed continuously between the first conductive layer L1 and the second conductive layer L2.”; See Detailed Description, [0054], “The sensor SS explained below is, for example, a capacitive sensor of a mutual-capacitive type, which detects contact or approach of an object, based on the variation in electrostatic capacitance between a pair of electrodes opposed via a dielectric.”), wherein the hollow interior is substantially vertically aligned with the second electrode (See Fig. 6, C is aligned with Rx electrodes; See Detailed Description, [0085-0086], “In addition, according to the display device DSP comprising the above-described sensor SS, the second conductive layer L2 (detection electrode Rx) provided on the second substrate SUB2 is connected to the first conductive layer L1 (pad P) provided on the first substrate SUB1 by the connecting material C provided in the contact hole V”).
It would have been obvious to one of ordinary skill in the art to have modified the conducting member of Krasnov to include the teachings of Koide in such a way to provide wherein the conducting member comprises a hollow interior defined by an interior surface of the dielectric material., wherein the hollow interior is substantially vertically aligned with the second electrode. The motivation to combined these arts is to gain the advantages of increasing reliability of the touch sensing device through either insulation or connection of conductive layers (See Koide, Detailed Description, [0084-0085]).

Regarding claim 11, this is met by the rejection to claim 7.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Veerasamy et al., United States Patent Application Publication No. US 2016/0328053 A1.

Regarding claim 14, Krasnov discloses every element of claim 9 but does not explicitly disclose wherein the dielectric material comprises a plastic material. 
Veerasamy, in a similar field of endeavor, discloses wherein the dielectric comprises a plastic material (Fig. 9-12, Detailed Description, [0061-0064], “The FIG. 9 example subassembly 90 functions similarly to the FIG. 8 example subassembly 80. However, in this case, the laminate material 86' in the FIG. 9 example is shown supporting both of the first and second low-E Ag-based coatings 84a and 84b. The laminate material 86' may be pre-coated with the first and second low-E Ag-based coatings 84a and 84b…The laminate material 115 may be PET, PVB, EVA, PU, and/or the like. Similar to as noted above, it may be a rolled material supporting the ITO 117, and it may be unrolled prior to subassembly 111 being laminated together”).  
It would have been obvious to one of ordinary skill in the art to have modified the dielectric material of Krasnov to include the teachings of Veerasamy to provide wherein the dielectric material comprises a plastic material. The motivation to combine these arts is to make this modification is substitution of one known element in the art for another, providing the same expected result of insulation of the conductive member (See inter alia, Krasnov, Abstract, Summary, [0009-0014]).

Regarding claim 20, this is met by the rejection to claim 14 with the combination of Krasnov and Veerasamy. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Koide, further in view of Veerasamy.

	Regarding claim 16, Krasnov discloses every element of claim 15 but does not disclose wherein the conducting member further comprises a hollow interior defined by an interior surface of a second plastic material that extends from the first end of the conducting member to the second end of the conducting member.  
Koide, in a similar field of endeavor, discloses a capacitive touch sensor (Fig. 4, Detailed Description, [0054]) wherein the conducting member further comprises a hollow interior (Figs. 4-6, Detailed Description, [0079-0084], “In the example illustrated, the connecting material C is also in contact with each of an upper surface LT1 of the first conductive layer L1, an inner surface LS1 of the first conductive layer L1 in the hole VD, an inner surface 1115 of the insulating layer 111 in the hole VG, and the concavity CC, in the first substrate SUB1. The connecting material C includes a hollow HP in the holes VA, VB, VE, VD, and VG, and the concavity CC...In the example illustrated, the connecting material C is provided on the inner surfaces of the holes VA, VB, VE, VD, and VG, and the concavity CC, but the holes may be filled with the connecting material C to bury the inside of the holes VA, VB, VE, VD, and VG, and the concavity CC. The connecting material C is formed continuously between the first conductive layer L1 and the second conductive layer L2.”; See Detailed Description, [0054], “The sensor SS explained below is, for example, a capacitive sensor of a mutual-capacitive type, which detects contact or approach of an object, based on the variation in electrostatic capacitance between a pair of electrodes opposed via a dielectric.”) defined by an interior surface of a second plastic material that extends from a first end of the conducting member to a second end of the conducting member (Detailed Description, [0051], “A detection electrode Rx is located on the surface 20B of the second basement 20. The detection electrodes Rx correspond to the second conductive layer L2, may be composed of a conductive layer containing a metal, formed of a transparent conductive material such as ITO or IZO”; Examiner’s note—within the art of touch panels, ITO is the material coated upon a plastic sheet). 
In addition, Veerasamy discloses a second plastic material that extends from a first end of the conducting member to a second end of the conducting member, specifically that of the ITO layer (See Fig. 10-12, Detailed Description, [0063], “More particularly, in FIG. 11, the first glass substrate 82a supports a transmit or receive low-E coating 113, and the laminate material 115 supports the other type (receive or transmit) of electrode 117, which is shown as being of or including ITO. The laminate material 115 may be PET, PVB, EVA, PU, and/or the like. Similar to as noted above, it may be a rolled material supporting the ITO 117, and it may be unrolled prior to subassembly 111 being laminated together”; PET is a plastic). 

It would have been obvious to one of ordinary skill in the art to have modified the conducting member of Krasnov to include the teachings of Koide and the suggestions of Veerasamy in such a way to provide wherein the conducting member further comprises a hollow interior defined by an interior surface of a second plastic material that extends from a first end of the conducting member to a second end of the conducting member. The motivation to combined these arts is to gain the advantages of increasing reliability of the touch sensing device through either insulation or connection of conductive layers (See Koide, Detailed Description, [0084-0085]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnov.

Regarding claim 19, Krasnov discloses every element of claim, 15 and further discloses  wherein the conducting member and the first substrate are separated by an air gap  (Detailed Description, [0071], Fig. 7, air gap, #85; “It is noted that for the measurements taken for FIGS. 5-6 and 8(a)-(b), an air gap 85 was assumed so that the coating 41 was adjacent an air gap 85. In air gap embodiments, the periphery of the substrate 40 supporting the coating 41 may be bonded to the liquid crystal panel via adhesive or any other suitable type of edge seal material.”).
Krasnov does not explicitly disclose an air gap in the range of 1 to 10 millimeters.
However, it would have been obvious to one of ordinary skill in the art to have modified the air gap within Krasnov to provide it within the range of 1 to 10 millimeters. Such a modification would have been a matter of change in size/proportion (MPEP 2144.04 Part IV), and also optimization through .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KWIN XIE/Primary Examiner, Art Unit 2626